Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3 are canceled.
Claims 4-5 are rejected under 101 rejection.

Arguments
  Applicant’s arguments, filed (03/03/2021), with respect to pending claims 4-6 have been fully considered but they are directed to the new claims and therefore are moot in view of the new grounds of rejection. See below  rejection for full detail.
 All claims stand and fall together under the following argument(s).
See above rejection for full detail and specifically following argument(s):


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under Step 2A Prong 1, the independent claim 4 all include abstract ideas as highlighted (using a bold font) shown below.

“Claim 4. A method for intelligently determining hydrate drilling and production risks based on fuzzy judgment, the method comprising:

obtaining monitoring parameters in a hydrate drilling and production process; building a hierarchical structure model based on the monitoring parameters obtained in the hydrate drilling and production process;

classifying into layers from top to bottom a target layer, a primary evaluation factor layer and a secondary evaluation factor layer, wherein the target layer is composed of eight risks, the eight risks being formation gas production, borehole instability, hydrate production, drill string fracture, H2S production, sticking, bit balling and piercing-caused leakage of a drilling tool respectively, wherein tire primary evaluation factor layer has three monitoring parameters types of an injection parameter, a drilling parameter and a return parameter respectively, wherein the secondary evaluation factor layer has eleven monitoring parameters of injection fluid pressure, injection fluid flow, hanging load, drilling time, torque, rotational speed, total hydrocarbon value, hydrogen sulfide concentration, return fluid flow, return fluid pressure and return fluid temperature;
              constructing a determining matrix based on a selected risk in the target layer, by using a nine-scale method to compare primary evaluation factors of the primary evaluation factor layer and determining a scale value, then establishing a primary evaluation factor determining matrix based on the determined scale value, and then establishing a secondary evaluation factor determining matrix for secondary' evaluation factors of the secondary evaluation factor layer contained in each primary evaluation factor based on each primary evaluation factor of the primary evaluation factor, wherein the determining matrixes of the primary evaluation factors and the secondary evaluation factors are expressed with A:

    PNG
    media_image1.png
    75
    190
    media_image1.png
    Greyscale

in which i refers to the i-th evaluation factor of a certain layer in the hierarchical structure model (a value of / is 1, 2, 3, ..., m), j refers to the j-th evaluation factor of the same layer in the same hierarchical structure model as j (a value of j is 1,2, 3...., m), and m refers to the number of primary evaluation factors or the number of secondary evaluation factors, wherein the primary evaluation factor is a monitoring parameter type in the primary evaluation layer, and the secondary evaluation factor is a monitoring parameter type in the secondary evaluation layer;
     establishing a comprehensive determining matrix and calculating a fuzzy weight value by setting a number of judging experts to be n to obtain a comprehensive determining matrix Am: 

    PNG
    media_image2.png
    51
    238
    media_image2.png
    Greyscale
;
wherein  A1, A2 and An refer to determining matrixes constructed according to scale values determined by judgment results of a first expert, the second expert and the w-th expert of the number of judging experts, wherein a geometric mean of the j-th evaluation factor in the comprehensive determining matrix Am is:

    PNG
    media_image3.png
    38
    241
    media_image3.png
    Greyscale
, wherein a relatively fuzzy weight value of the j-th evaluation factor is:

    PNG
    media_image4.png
    39
    242
    media_image4.png
    Greyscale
;
converting the relative fuzzy weight value of the i-th evaluation factor into an explicit weight value by expressing the relative weight frizzy weight value wt of the /-th evaluation factor in the form of a triangular fuzzy number, wherein wi=(Ri, Mi, Li), in which Li, is a left extension of the triangular' fuzzy number, R, is a right extension of the triangular fuzzy number, and Mi is a median of the triangular fuzzy number, and converting the relative weight fuzzy weight value of the i-th evaluation factor into an explicit weight value DFi of the i-th evaluation factor:

    PNG
    media_image5.png
    56
    241
    media_image5.png
    Greyscale
;
normalizing the explicit weight value of the i-th evaluation factor by normalizing the explicit weight value of the i-th evaluation factor, wherein the relative weight value of the normalized i-th evaluation factor is:


    PNG
    media_image6.png
    55
    97
    media_image6.png
    Greyscale

connecting relative weight values of each interlayer evaluation factor in series by
multiplying the relative weight value of each primary evaluation factor respectively with the relative weight values of all secondary evaluation factors contained in this primary evaluation factor to obtain an overall weight value w'Ti of the i-th secondary evaluation factor:

    PNG
    media_image7.png
    35
    99
    media_image7.png
    Greyscale

in which w'1i is the relative weight value of the primary evaluation factor corresponding to the i-th secondary evaluation factor, and w'2i, is a relative weight value of the /-th secondary evaluation factor;
          respectively calculating a relative weight value of each primary evaluation factor of the remaining risks in the target layer, a relative weight value of each secondary evaluation factor contained in each primary evaluation factor and overall weight values of the secondary evaluation factors;
         constructing the overall weight values of the secondary evaluation factors of each risk into column vectors in the same order,
constructing a comprehensive determining weight matrix AT of hydrate drilling and production risks after column vectors are arranged in sequence, wherein AT is shown as follows:


    PNG
    media_image8.png
    108
    187
    media_image8.png
    Greyscale

in which e is the number of risks, e = 8; 
constructing a monitoring parameter change vector

    PNG
    media_image9.png
    147
    340
    media_image9.png
    Greyscale


wherein bi is a relative change rate of the i-th monitoring parameter; Δ Si is a variation of a value of the i-th monitoring parameter, SIC is a measured value of the i-th monitoring parameter, SIL is a theoretical value of the i-th monitoring parameter, ΔHI, is a reasonable change range of the value of the i-th monitoring parameter, wherein when an initial value of the i-th monitoring parameter is not 0, the relative change rate of the i-th monitoring parameter is calculated by formula (a); when the initial value of the i-th monitoring parameter is 0, an increase of the measured value of the i-th monitoring parameter is calculated by using formula (b); a decrease of the measured value of the /-th monitoring parameter is calculated by using formula (c);
     constructing a monitoring parameter change vector:
B= (b1  b2 …bm);
     obtaining a judgment result of hydrate drilling and production risk in accordance with


    PNG
    media_image10.png
    85
    321
    media_image10.png
    Greyscale

wherein Z indicates the hydrate drilling and production risk in which greater the value, the greater the corresponding risk; and the smaller the value, the smaller the corresponding risk;
            generating an alarm when it is determined that the hydrate drilling and production risk occurs according to the judgment result.


Analyzes under step 2A, prong 2:
The Claim does not directed to a practical application, the claim comprises a field of use. The claim 4 does not comprises (1) any additional elements/steps (2) which applied with any particular machine, the claim 4 just contains the insignificant steps of obtaining the general data, which is not integrated to the practical application, and steps of “generating an alarm when it is determined that the hydrate drilling and production risk occurs according to the judgment result”, just insignificant additional steps of generated alarm;
(3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way to use for a particular technological environment.
There is no practical application of the judicial exception because there are no meaningful limitations in the claims beyond generally linking the obtaining the general parameters which use for perform the calculations in the claim, and outputs the general alarm. The claim as a whole is more than a drafting effort designed to monopolize the exception. The does not contain limitations or additional steps/element which are alleged improvements that potentially would indicate the integration of the judicial exception into a practical application.
Analyzes under step 2B:

The limitation of “generating an alarm when it is determined that the hydrate drilling and production risk occurs according to the judgment result” is well-know and conventional steps in the relative art, because evidenced provide by Abhulimen (Pub. US 2012/0317058), para [061]), Thigpen (US Pub.2007/0289740), para [0022] and Mendez (Pub.2006/0165344), para [0006].


Dependent claims 5 and 6 are all further descriptions of the mathematical analyses and concepts and/or mental steps identified in the independent claim 4.

Examiner note regarding the prior art of the record:
Regarding Claim 4:
Li (U.S. Pub.20160145994) disclose (Abstract, para 7-11,24-34, 49, 52, 62, 73, 74, 78-83, disclose a fuzzy matrix building module for building a fuzzy relationship matrix between the water breakthrough risk of gas wells in gas reservoirs with aquifers and its evaluation factors), para [0010], where synthesizing the fuzzy relationship matrix and the weight vectors according to a weighted average fuzzy composite operator, to acquire a comprehensive evaluation result of water breakthrough risk of gas wells in gas reservoirs with aquifers; Claim 3-5, where disclose performing pairwise
comparison among the evaluation factors under the same hierarchy to obtain a


    PNG
    media_image11.png
    91
    127
    media_image11.png
    Greyscale

quantized judgment matrix M;
wherein, my represents the weight of an evaluation factor i to an evaluation factor j.\ and further in Claim 4:
the fuzzy relationship matrix between the water breakthrough risk of gas wells in gas reservoirs with aquifers and its evaluation factors is:

    PNG
    media_image12.png
    84
    160
    media_image12.png
    Greyscale


wherein, in the fuzzy relationship matrix, the element r.sub.pm in
row p column m represents a degree of membership of water breakthrough risk of
gas wells in gas reservoirs.

Abhulimen (U.S. Pub.20120317058) disclose the predicting risk and designing safety management systems.
Farinas Sabz AM Pour “Risk Assessment of oil and natural gas drilling process by employing fuzzy sets and analytical hierarchy process (AHP)” disclose risk evaluation of oil and natural gas process using Fuzzy Risk Assessment (FRA) and AHP... to manage the critical risks for the scenario of LOC ... Risk Factors (RFs) in a hierarchical framework are expressed as fuzzy numbers which is a combination of the 

Farinas Sabz AM Pour disclose steps 2:
the determining matrixes of the primary evaluation factors and the secondary evaluation factors are expressed with

    PNG
    media_image13.png
    104
    194
    media_image13.png
    Greyscale

 i refers to the z'-th evaluation factor of a certain layer in the hierarchical structure model (a value of i is 1, 2, 3,m), j refers to the j-th evaluation factor of the same layer in the same hierarchical structure model as j (a value of; is 1, 2, 3, in), and m refers to the number of primary evaluation factors or the number of secondary evaluation factors (Page 5, A triangular fuzzy number characterized with minimum, geometric mean and maximum of the measuring scores was then used to integrate the pairwise comparison matrices into a fuzzy positive reciprocal matrix for both measurements of probability and Liu et al., 2013). Equation (4) is used to calculate the elements in a fuzzy pair-wise comparison. Where is the number of the experts in the risk assessment group is the relative importance formed by comparing event with event, and stands for the expert judgment in a fuzzy number format.(4) where the fuzzy pairwise comparison matrix can be obtained using Equation (5). Geometric mean technique with Equation (6) is used to obtain the weight factors. Equation (6)

is the geometric mean of the ith row in the fuzzy pairwise comparison matrix and is the fuzzy weight factor of the event by Equation (7). The output of the geometric mean method is a triangular fuzzy weight factor.
Equation (7)
It is more convenient for decision making to convert the fuzzy output into a crisp risk index through defuzzification. Several defuzzification techniques exist, such as the first of maximum, the last of maximum, the mean of maximum, the center of area and the maximum operator, etc. The fuzzy expressions are subsequently converted into a single crisp value using an appropriate defuzzification method. This is followed by the weighting vector calculation to obtain the relative importance of each element).

None of the above references fully disclose all the teachings of the following
steps 1-5 in the sequence in claim 1:
“building a hierarchical stricture model based on the monitoring parameters obtained in the hydrate drilling and production process; classifying into layers from top to bottom a target layer, a primary evaluation factor layer and a secondary evaluation factor layer, 
constructing a determining matrix based on a selected risk in the target layer, by using a nine-scale method to compare primary evaluation factors of the primary evaluation factor layer and determining a scale value, then establishing a primary evaluation factor determining matrix based on the determined scale value, and then establishing a secondary evaluation factor determining matrix for secondary' evaluation factors of the secondary evaluation factor layer contained in each primary evaluation factor based on each primary evaluation factor of the primary evaluation factor, wherein the determining matrixes of the primary evaluation factors and the secondary evaluation factors are expressed with A:

    PNG
    media_image1.png
    75
    190
    media_image1.png
    Greyscale

in which i refers to the i-th evaluation factor of a certain layer in the hierarchical structure model (a value of / is 1, 2, 3, ..., m), j refers to the j-th evaluation factor of the same layer in the same hierarchical structure model as j (a value of j is 1,2, 3...., m), and m 
     establishing a comprehensive determining matrix and calculating a fuzzy weight value by setting a number of judging experts to be n to obtain a comprehensive determining matrix Am: 

    PNG
    media_image2.png
    51
    238
    media_image2.png
    Greyscale
;

Wherein  A1, A2 and An refer to determining matrixes constructed according to scale values determined by judgment results of a first expert, the second expert and the w-th expert of the number of judging experts, wherein a geometric mean of the j-th evaluation factor in the comprehensive determining matrix Am is:

    PNG
    media_image3.png
    38
    241
    media_image3.png
    Greyscale
, wherein a relatively fuzzy weight value of the j-th evaluation factor is:

    PNG
    media_image4.png
    39
    242
    media_image4.png
    Greyscale
;
converting the relative fuzzy weight value of the i-th evaluation factor into an explicit
weight value by expressing the relative weight frizzy weight value wt of the /-th evaluation factor in the form of a triangular fuzzy number, wherein wi=(Ri, Mi, Li), in which Li, is a left extension of the triangular' fuzzy number, R, is a right extension of the triangular fuzzy number, and Mi is a median of the triangular fuzzy number, and i-th evaluation factor into an explicit weight value DFi of the i-th evaluation factor:

    PNG
    media_image5.png
    56
    241
    media_image5.png
    Greyscale
;
normalizing the explicit weight value of the i-th evaluation factor by normalizing the
explicit weight value of the i-th evaluation factor, wherein the relative weight value of the
normalized i-th evaluation factor is:


    PNG
    media_image6.png
    55
    97
    media_image6.png
    Greyscale

connecting relative weight values of each interlayer evaluation factor in series by
multiplying the relative weight value of each primary evaluation factor respectively with the relative weight values of all secondary evaluation factors contained in this primary evaluation factor to obtain an overall weight value w'Ti of the i-th secondary evaluation factor:

    PNG
    media_image7.png
    35
    99
    media_image7.png
    Greyscale

in which w'1i is the relative weight value of the primary evaluation factor corresponding to the i-th secondary evaluation factor, and w'2i, is a relative weight value of the /-th secondary evaluation factor;
          respectively calculating a relative weight value of each primary evaluation factor of the remaining risks in the target layer, a relative weight value of each secondary evaluation factor contained in each primary evaluation factor and overall weight values of the secondary evaluation factors;

constructing a comprehensive determining weight matrix AT of hydrate drilling and production risks after column vectors are arranged in sequence, wherein AT is shown as follows:


    PNG
    media_image8.png
    108
    187
    media_image8.png
    Greyscale

in which e is the number of risks, e = 8; 
constructing a monitoring parameter change vector

    PNG
    media_image9.png
    147
    340
    media_image9.png
    Greyscale


wherein bi is a relative change rate of the i-th monitoring parameter; Δ Si is a variation of a value of the i-th monitoring parameter, SIC is a measured value of the i-th monitoring parameter, SIL is a theoretical value of the i-th monitoring parameter, ΔHI, is a reasonable change range of the value of the i-th monitoring parameter, wherein when an initial value of the i-th monitoring parameter is not 0, the relative change rate of the i-th monitoring parameter is calculated by formula (a); when the initial value of the i-th monitoring parameter is 0, an increase of the measured value of the i-th monitoring 
     constructing a monitoring parameter change vector:
B= (b1  b2 …bm);
     obtaining a judgment result of hydrate drilling and production risk in accordance with


    PNG
    media_image10.png
    85
    321
    media_image10.png
    Greyscale

wherein Z indicates the hydrate drilling and production risk in which greater the value, the greater the corresponding risk; and the smaller the value, the smaller the corresponding risk”.
Claims 5 and 6 are dependent on claim 4 and not rejected under 35 USC 102 or 103 due to their dependency.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857